Citation Nr: 0930779	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-19 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from July 18, 2003.

2.  Entitlement to an evaluation higher than 50 percent for 
PTSD from April 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO awarded service connection 
and assigned a 30 percent rating from July 18, 2003.  In July 
2007, the Board remanded the issue of entitlement to an 
initial rating higher than 30 percent.  Thereafter, by a May 
2009 decision, the Appeals Management Center (AMC) awarded a 
50 percent rating for PTSD from April 30, 2009.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the 
initial award of service connection.  Here, the Veteran's 
PTSD has been evaluated as 30 percent disabling from July 18, 
2003, and 50 percent disabling from April 30, 2009.  Inasmuch 
as the rating question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issues as set forth on the title page.

The Board notes that the decision below addresses only a 
higher rating for the period since April 30, 2009.  The issue 
of entitlement to a higher rating from July 18, 2003 (the 
date of service connection for PTSD) to April 30, 2009, will 
be addressed in the remand that follows the decision below.

Received in April 2009 was a statement from the Veteran 
wherein he expressed his desire to pursue claims of service 
connection for peripheral neuropathy and skin disability of 
the hands and feet.  These issues are referred to the agency 
of original jurisdiction for further action.


FINDING OF FACT

Since April 30, 2009, the Veteran's PTSD has caused total 
occupational and social impairment.


CONCLUSION OF LAW

From April 30, 2009, the criteria for a rating of 100 percent 
for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was a PTSD examination in April 2009, after 
submitting a June 2005 substantive appeal alleging that his 
PTSD had grown worse, noting that VA physicians had increased 
his medication several times and placed him on additional 
medication.

At the April 30, 2009, VA examination, regarding his level of 
social functioning, the Veteran reported that he did not go 
out anywhere because he could not tolerate being around 
others.  He noted that when he tried to go to public places, 
he had to leave.  The Veteran reported that when his wife 
goes to the grocery store and church, he does not go with 
her, and stated that he worries about when his wife retires 
because she will be home all the time, and he had trouble 
being around anyone for too long.  The Veteran noted that he 
was in touch with his two adult children, but stated that he 
could only visit with them for a few minutes at a time, 
noting that when they visit, he goes to his room and is 
nervous while they are there.  He also noted that he has 
three siblings, but was only capable of visiting with them 
one on one; otherwise, he could not deal with it.  The 
Veteran noted that he had no close friends, and was unable to 
feel enjoyment in anything.  The examination included a 
separate interview with the Veteran's wife after completion 
of the examination, where she described the Veteran as 
wanting to hide from the world, and noting that he was able 
to interact with family for five to ten minutes, and then 
becomes so nervous that he disappears and goes off alone, 
more or less in hiding.  She noted that he often cried 
uncontrollably and that she could not console him, and she 
noted a complete absence of shared social/leisure activities.

On examination, the examiner, R.W., PhD, noted that the 
Veteran had not worked for many years, and was in a long term 
stable, but dysfunctional, marital relationship in which he 
was mostly remote and isolative.  Dr. W. noted that he rarely 
engaged in social activity and was only on a very limited 
basis able to visit with his extended family.  In terms of 
specific PTSD symptoms, the examiner noted that the Veteran's 
speech was non-spontaneous, slow rate, normal rhythm and 
volume, and the clarity was "mushy" because of 
endentulousness.  Dr. W. noted that the Veteran's abstract 
reasoning was poor to impaired, and his 
attention/concentration was impaired.  Regarding memory, the 
examiner stated that his immediate and delayed recall and 
remote memory were inefficient, and his remote recall was 
fair.  His judgment was poor, his thought process goal 
directed, his prevailing mood was "down," his insight was 
intact, but his affect was constricted.  Regarding suicidal 
thoughts, the examiner noted that the Veteran had occasional 
suicidal thoughts, but noted that the Veteran had no 
homicidal thoughts that involved intent, and no delusional 
ideation.  Regarding hygiene, Dr. W. noted that the Veteran 
neglected his dress, grooming, and hygiene, and stated that 
his spouse got on him to shave, shower and change his 
clothes.  Based on this examination, Dr. W. rendered an Axis 
I diagnosis of chronic PTSD and major depressive disorder, 
moderate to severe, secondary to PTSD, and assigned a GAF of 
38.  

Dr. W. stated that the Veteran was found to have severe PTSD 
with associated major depressive disorder and panic attacks 
with agoraphobia, causing major impairment in most areas of 
functioning.  Dr. W. commented that the depression and panic 
symptoms were not independent from PTSD but rather a product 
of PTSD, and stated that there was no other independent 
psychiatric condition contributing to the current symptoms or 
to his functional impairment.  He explained that since the 
Veteran's last examination in February 2004, there was 
evidence of quite substantial worsening broadly across the 
symptom spectrum, such that he was now found to have major 
impairment in most areas of functionality, including total 
incapacity for occupational and social functioning.  Dr. K. 
noted that the Veteran's PTSD caused major occupational 
impairment, stating that the combined effect of his multiple 
PTSD symptoms and associated depression and panic attacks 
rendered him unemployable.  Dr. K. explained that there was 
little to no capacity for working around others, or for 
meaningful occupational reliability, efficiency, or 
productivity in any setting.  Dr. K. also found major social 
impairment, explaining that the Veteran had a near complete 
incapacity to engage in any activity with anyone, including 
immediate family, noting that he was entirely isolative and 
had little capability for even basic routine interaction.  
Dr. K. noted that the Veteran's prognosis was extremely poor, 
again stating that he had total incapacity in occupational 
and social functioning due to his PTSD symptoms.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g.. speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that since April 30, 2009, a 
100 percent disability rating for the Veteran's service-
connected PTSD should be assigned because the medical 
evidence shows that his PTSD symptoms have resulted in total 
occupational and social impairment, and rendered him 
unemployable.  Specifically, at the April 2009 VA 
examination, Dr. K. diagnosed the Veteran with chronic severe 
PTSD and Major Depressive disorder, moderate to severe, 
secondary to PTSD, and assigned a GAF of 38, which represents 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  Dr. K. stated 
that the Veteran was now found to have total incapacity for 
occupational and social functioning due to his PTSD symptoms.  
He opined that the combined effect of his multiple PTSD 
symptoms and associated depression and panic attacks rendered 
him unemployable.  Regarding occupational impairment, Dr. K. 
noted that there was little to no capacity for working around 
others, or for meaningful occupational reliability, 
efficiency or productivity in any setting.  This statement is 
supported by Veteran's statement that he last worked as a 
truck driver in approximately 1990, and has not worked since.  
See April 2009 VA examination.  Regarding social impairment,  
Dr. K. stated that the Veteran had a near complete incapacity 
to engage in any activity with anyone, including immediate 
family, noting that he was entirely isolative and had little 
capability for even basic routine interaction.  Dr. K.'s 
statements are supported by his interview with the Veteran's 
wife, who described the Veteran's severe social impairment, 
noting that he wanted to hide from the world, and stating 
that she did not share any social or leisure activities with 
her husband.  Regarding his specific PTSD symptoms, Dr. K. 
noted that the Veteran had an inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene, noting that the Veteran neglected his dress, 
grooming, and hygiene, and that his spouse got on him to 
shave, shower and change his clothes.  

Although the Veteran does not experience many of the symptoms 
indicative of a 100 percent evaluation as set forth in the 
rating criteria, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting himself or 
others, or disorientation to time or place, etc., because the 
record clearly shows that the Veteran experiences severe PTSD 
symptoms that result in total occupational and social 
impairment, and render him unemployable, the Board finds that 
the Veteran is entitled to a 100 percent evaluation for his 
service-connected PTSD from April 30, 2009.


ORDER

A 100 percent disability rating for PTSD is granted from 
April 30, 2009, subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).

In this case, during his April 2009 VA PTSD examination, the 
Veteran stated that he last worked in 1990, driving a truck, 
but he lost his job when the company relocated.  The Veteran 
noted that he then briefly worked on a beer truck but went on 
social security disability in 1992 for a mental disability.  
Here, because the claims file shows that the Veteran was 
awarded disability benefits by the Social Security 
Administration (SSA), and it does not appear that any attempt 
had been made to obtain copies of the evidence underlying the 
SSA's decision, the claim must now be remanded to obtain 
records from the SSA.  This is so because there is a chance 
that the records could contain information relevant to the 
current appeal, specifically, medical evidence showing an 
greater severity of the Veteran's PTSD, or medical evidence 
which would provide the Board with a more complete disability 
picture for the time period remaining in question-July 18, 
2003, to April 30, 2009.

Here, the Veteran was diagnosed with mild PTSD symptoms by a 
VA examiner in 2004, but was assigned a GAF of 50 which 
indicates serious symptoms such as an inability to keep a 
job.  In 2007, an outpatient mental health clinic entry noted 
that the Veteran had current suicidal thoughts and admitted 
that he sometimes planned how he would do it.  However, other 
entries, dated in January 2008 and September 2008 noted no 
evidence of suicidal or homicidal ideation.  The SSA records 
might shed light on the discrepancies contained in the record 
regarding the severity of the Veteran's PTSD symptoms for the 
time period in question.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the Veteran's award 
of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained 
should be associated with the claims 
file.

2.  The AOJ should thereafter consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


